                  UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF NORTH CAROLINA
                      STATESVILLE DIVISION
                    CASE NO. 5:15-cv-00097-MR

DAVID GLENN GREEN,              )
                                )
              Petitioner,       )
                                )               MEMORANDUM OF
vs.                             )               DECISION AND ORDER
                                )
UNITED STATES OF AMERICA,       )
                                )
              Respondents.      )
_______________________________ )

      THIS MATTER is before the Court on the Petitioner’s pro se Motion

for Relief from Judgment. [Doc. 17].

I.    BACKGROUND

      On February 25, 2003, the Petitioner David Glenn Green (the

“Petitioner”) was sentenced to consecutive terms of life imprisonment

following his conviction by a jury on two counts of armed bank robbery and

two counts of using, carrying, and brandishing a firearm during and in relation

to a crime of violence.

      The Petitioner appealed. The Fourth Circuit affirmed the district court

and the United States Supreme Court denied certiorari. See United States v.

Green, 82 F. App’x 842 (4th Cir. 2003) (unpublished), cert. denied, 541 U.S.

1082 (2004).



        Case 5:15-cv-00097-MR Document 22 Filed 06/17/20 Page 1 of 5
      After the Supreme Court denied further review, the Petitioner filed a

pro se § 2255 motion to vacate his sentence. Green v. United States, No.

5:05-cv-00205-GCM (W.D.N.C. July 21, 2008). On July 21, 2008, this Court

denied the Petitioner’s motion. Id. The Petitioner appealed. The Fourth

Circuit denied the Petitioner a certificate of appealability and dismissed his

appeal.     United States v. Green, 318 F. App’x 164 (4th Cir. 2009)

(unpublished). The Petitioner has filed three motions in the Fourth Circuit

seeking permission file successive §2255 habeas petitions, which have all

been denied. In re Green, No. 12-186 (4th Cir. May 22, 2012); In re Green,

No. 16-145 (4th Cir. Feb. 22, 2016); In re Green, No. 16-856 (4th Cir. June

2, 2016).

      On July 30, 2015, the Petitioner filed a pro se § 2241 petition seeking

relief from his designation as a career offender. [Doc. 1]. On March 9, 2016,

the Court1 denied the Petitioner’s § 2241 motion. [Doc. 9]. The Petitioner

appealed. On September 28, 2016, the Fourth Circuit affirmed. Green v.

Andrews, 669 F. App'x 102 (4th Cir. 2016) (unpublished).

      On December 11, 2019, the Petitioner filed this Motion for Relief from

Judgment Pursuant to Fed. R. Civ. P. 60(b). [Doc. 17]. In that Motion, the



1The Honorable District Court Judge Frank D. Whitney presiding. On April 24, 2020, this
matter was reassigned to the undersigned for further proceedings.
                                          2

          Case 5:15-cv-00097-MR Document 22 Filed 06/17/20 Page 2 of 5
Petitioner requests relief under Rule 60(b)(6) because he asserts that he has

evidence showing that his convictions were based on extrinsic fraudulent

representations. [Id. at 1, 3-5].2

      Rule 60(b) does not provide a vehicle by which a petitioner can

challenge his criminal judgment. See United States v. Grapes, 408 F. App'x

766, 767 (4th Cir. 2011) (per curiam). Moreover, the type of relief that the

Petitioner seeks in his Rule 60(b) motion is identical to the relief that could

be obtained through a successful Section 2255 proceeding. Bruton v. United

States, No. 1:09-CR-00013-MR-3, 2017 WL 9480307, at *1 (W.D.N.C. Nov.

3, 2017) (Reidinger, J.) (“[N]ew legal arguments or proffers of additional

evidence will usually signify that the prisoner is not seeking relief available

under Rule 60(b) but is instead continuing his collateral attack on his

conviction or sentence.”). “Virtually every Court of Appeals to consider the

question has held that such a pleading, although labeled a Rule 60(b)

motion, is in substance a successive habeas petition and should be treated

accordingly.” Gonzalez v. Crosby, 545 U.S. 524, 531 (2005). Accordingly,

the Court must treat his Rule 60(b) motion as a motion brought pursuant to

Section 2255. Id.


2On December 23, 2019, the Court entered an Order instructing the Petitioner to file a
memorandum explaining why his Rule 60(b) Motion is not time-barred. [Doc. 19]. The
Petitioner filed his memorandum on January 27, 2020. [Doc. 21].
                                          3

         Case 5:15-cv-00097-MR Document 22 Filed 06/17/20 Page 3 of 5
      A petitioner must obtain permission from the appropriate court of

appeals before he may file a successive motion under § 2255. 28 U.S.C. §

2255(h). The Petitioner has provided no evidence that he has secured

authorization from the Fourth Circuit to file a successive § 2255 motion. The

Petitioner's Rule 60(b) motion, therefore, will be dismissed.

      Pursuant to Rule 11(a) of the Rules Governing Section 2255 Cases,

the Court declines to issue a certificate of appealability as the Petitioner has

not made a substantial showing of a denial of a constitutional right. 28 U.S.C.

§ 2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003) (in order to

satisfy § 2253(c), a petitioner must demonstrate that reasonable jurists would

find the district court's assessment of the constitutional claims debatable or

wrong); Slack v. McDaniel, 529 U.S. 474, 484 (2000) (holding that when relief

is denied on procedural grounds, a petitioner must establish both that the

correctness of the dispositive procedural ruling is debatable, and that the

petition states a debatably valid claim of the denial of a constitutional right).

                                   ORDER

      IT IS, THEREFORE, ORDERED that the Petitioner’s pro se Motion for

Relief from Judgment [Doc. 17] is DISMISSED as an unauthorized,

successive Section 2255 motion.




                                        4

        Case 5:15-cv-00097-MR Document 22 Filed 06/17/20 Page 4 of 5
      IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules

Governing Section 2255 Cases, the Court declines to issue a certificate of

appealability.

      IT IS SO ORDERED.

                              Signed: June 17, 2020




                                        5

        Case 5:15-cv-00097-MR Document 22 Filed 06/17/20 Page 5 of 5
